           Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                  Case No. 13-40090-01-DDC
v.

DOMINIQUE EMANUEL TYSON,

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Dominique Tyson’s Motion for

Compassionate Release (Doc. 96). The government has filed a Response (Doc. 99). For reasons

explained below, the court dismisses Mr. Tyson’s motion.

     I.      Background

          On December 8, 2014, Mr. Tyson entered a guilty plea to one count of sex trafficking of

children, violating 18 U.S.C. § 1591(a). Doc. 60; Doc. 1 at 1. On July 28, 2015, the court

sentenced Mr. Tyson to 168 months’ imprisonment followed by 5 years of supervised release.

Doc. 86 at 2; Doc. 87 at 2–3.

          Mr. Tyson now seeks a sentence modification under the Coronavirus Aid, Relief and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136 (enacted March 27, 2020) and the

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), because of the COVID-19 pandemic.




1
         Because Mr. Tyson proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
           Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 2 of 6




Doc. 96 at 1. He asks the court “to release [him] early” because he is at “high risk” of

contracting the virus in prison. Id. at 2.

    II.      Analysis

          Mr. Tyson’s motion invokes both the CARES Act and the compassionate release statute,

18 U.S.C. § 3582(c)(1)(A). The court first addresses Mr. Tyson’s request under the CARES Act.

Concluding that it lacks jurisdiction under the CARES Act, the court then considers Mr. Tyson’s

request under the compassionate release statute.

                 A. The CARES Act

          Before a prisoner’s release at the end of his custody sentence, the Director of the Bureau

of Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). But the

recently-enacted CARES Act expands the BOP’s discretion in ordering home confinement. It

provides: “the Director of [BOP] may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement under . . . [§] 3624(c)(2).”

CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020).

          Mr. Tyson asks the court to “release [him] from prison” under the CARES Act. Doc. 96

at 1. The court construes his motion as one asking the court to modify his custody sentence to

home confinement.2 But the CARES Act authorizes the BOP—not the courts—to expand the

use of home confinement. United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL

1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES Act gives the BOP broad discretion

to expand the use of home confinement during the COVID-19 pandemic, the Court lacks


2
        To the extent Mr. Tyson seeks to reduce his sentence, the court lacks authority to grant this
request. “‘A district court does not have inherent authority to modify a previously imposed sentence; it
may do so only pursuant to statutory authorization.’” United States v. Smartt, 129 F.3d 539, 540 (10th
Cir. 1997) (quoting United States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997)).

                                                    2
         Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 3 of 6




jurisdiction to order home detention under this provision.” (citation omitted)); United States v.

Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining

that the CARES Act lengthens the duration that BOP’s director may place an inmate in home

confinement, and that this procedure is separate from the court’s jurisdiction to reduce a sentence

under the compassionate release statute, § 3582(c)(1)(A) (citing United States v. Perry, No. 18-

cr-00480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo. Apr. 3, 2020)).

       In sum, the court lacks jurisdiction to order home confinement under this CARES Act

provision. The court thus dismisses Mr. Tyson’s request because it lacks jurisdiction to grant

relief on that basis. Next, it considers his motion under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A).

               B. Compassionate Release

       For reasons explained below, the court also lacks jurisdiction to decide Mr. Tyson’s

motion under § 3582(c)(1)(A)—the compassionate release provision—because he has failed to

exhaust his administrative remedies.

                   1. Legal Standard

       “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). The compassionate release statute, 18 U.S.C.

§ 3582(c), permits a court to modify a term of imprisonment but only if certain exceptions apply.

Previously, these exceptions required the Bureau of Prisons to bring a motion on a defendant’s

behalf. But in 2018, the First Step Act modified the compassionate release statute, permitting a

defendant to bring his own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A



                                                  3
         Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 4 of 6




603(b)(1), 132 Stat. 5194 (2018). This amendment authorized a defendant to bring a motion for

compassionate release from custody, but only if he “has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). Unless the defendant meets this exhaustion

requirement, the court lacks jurisdiction to modify the sentence or grant relief. See United States

v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (noting that without an express statutory

authorization, a court lacks jurisdiction to modify a sentence).

        Assuming the statutory prerequisites are met, the court may grant relief under 18 U.S.C.

§ 3582(c)(1)(A) if (i) “extraordinary and compelling reasons” warrant a sentence reduction, or

(ii) “the defendant is at least 70 years of age, has served at least 30 years in prison, . . . and a

determination has been made by the Director of the Bureau of Prisons that the defendant is not a

danger to the safety of any other person or the community . . . .”

                    2. Analysis

        Mr. Tyson seeks a sentence modification because of the COVID-19 pandemic. Doc. 96.

The government contends that the court lacks jurisdiction to consider Mr. Tyson’s motion

because he had failed to exhaust his administrative remedies as 18 U.S.C. § 3582(c)(1)(A)

requires. Doc. 99 at 5.

        The court agrees with the government. Mr. Tyson has not shown that he has “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion”

on his behalf or that 30 days have elapsed since he submitted an unanswered request for a motion

to the warden. 18 U.S.C. § 3582(c)(1)(A); see also United States v. Bolze, No. 3:09-CR-93-

TAV-DCP-1, 2020 WL 2449782, at *2 (E.D. Tenn. May 12, 2020) (noting the court cannot



                                                    4
         Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 5 of 6




modify a term of imprisonment unless defendant has “‘fully exhausted all administrative rights’

or allowed ‘the lapse of 30 days’ from an unanswered request to the warden” (emphasis added)).

Mr. Tyson’s motion provides no information or allegations suggesting that he requested the

warden grant him compassionate release. Boyles, 2020 WL 1819887, at *2. Instead, he asserts,

“it would take far longer” to exhaust his administrative remedies “th[a]n it would [for] the

court . . . to grant [him] relief.” Doc. 96 at 1. And perhaps it might. But without a showing that

Mr. Tyson has exhausted his administrative remedies—i.e., that either he asked the warden for

compassionate release and exhausted the administrative appeal process, or that more than 30

days have passed since he submitted his unanswered request to the warden—the court lacks

jurisdiction to decide Mr. Tyson’s motion under § 3582(c)(1)(A). Boyles, 2020 WL 1819887, at

*2 (holding that a district court is without statutory authority to consider a motion for

compassionate release when a defendant has failed to properly exhaust administrative remedies);

see also United States v. Raia, 954 F.3d 594 (3d Cir. 2020) (holding that defendant’s failure to

exhaust administrative remedies “present[ed] a glaring roadblock foreclosing compassionate

release” under § 3582(c)(1)(A)).

       The court thus dismisses Mr. Tyson’s motion (Doc. 96) for lack of jurisdiction. See

Johnson, 766 F. App’x at 651 (noting that when a court lacked statutory authority to modify a

sentence, it “should have dismissed the motion for lack of jurisdiction”); see also White, 765

F.3d at 1250 (holding that “dismissal for lack of jurisdiction rather than denial on the merits is

the appropriate disposition of” a § 3582 motion where defendant failed to meet a statutory

exception).

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Tyson’s Motion for

Compassionate Release (Doc. 96) is dismissed for lack of jurisdiction.



                                                  5
 Case 5:13-cr-40090-DDC Document 100 Filed 06/01/20 Page 6 of 6




IT IS SO ORDERED.

Dated this 1st day of June, 2020, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      6
